DENNIS, Circuit Judge,
dissenting:
In my view, this appeal should be decided by adhering to the Supreme Court’s constitutional question avoidance doctrine and construing the applicable ambiguous provisions of the Stored Communications Act to require that the government must obtain a warrant in order to secure an order requiring an electronic communications provider to disclose data potentially protected by the Fourth Amendment, such *616as the historical cell site location data sought in this case. Because the government did not apply for a warrant, but instead sought such data based only on a showing of reasonable suspicion, the district court reached the correct result in denying the government’s request for an order for the provider to disclose that data. Accordingly, I would affirm the result reached by the district court, and I respectfully dissent from the majority opinion’s contrary interpretation of the Stored Communications Act and its unnecessary interpretation of the Fourth Amendment as not affording individuals protection of their historical cell site location data.
This appeal properly turns on construction of a statute, rather than on interpretation of the Fourth Amendment. Provisions of the 1986 Stored Communications Act codified at 18 U.S.C. § 2703 authorize the government to require a cellular service provider to disclose a customer’s call records, “not including the contents of communications,” without the customer’s consent, “only when the government! ] ... obtains a warrant” or “obtains a court order for such disclosure under subsection [27031(d).” 18 U.S.C. § 2703(c)(l)(A)-(B). A § 2703(d) order, in turn, “may be issued by any court ... of competent jurisdiction and shall issue only if the government! ]” demonstrates reasonable suspicion “that ... the records ... are relevant and material to an ongoing criminal investigation.” Id. § 2703(d). Critically, the statute is ambiguous as to when the government is to follow “warrant procedures” under § 2703(c)(1)(A).
The government argues that the statute nonetheless should be read as requiring courts to grant every § 2703(d) application that meets the statutory reasonable suspicion standard, regardless of the type of customer records sought. In the government’s view, it need never follow “warrant procedures,” notwithstanding that such procedures are the first mechanism provided for in the statute. See id. § 2703(c)(1)(A).
The majority adopts the government’s interpretation of the statute, creating a circuit split with the only other Court of Appeals that has considered the interpretive question. See In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d 304, 315-17 (3d Cir.2010). By doing so, the majority is forced to confront the serious and debatable constitutional question of whether cellular customers have a legitimate Fourth Amendment privacy interest in the “cell site location information” generated when we use our phones. The substantial difficulty of this question is reflected in the Supreme Court’s conscientious avoidance of similar questions regarding the Fourth Amendment implications of modern telecommunications technologies. See United States v. Jones, — U.S. -, 132 S.Ct. 945, 953-54, 181 L.Ed.2d 911 (2012); City of Ontario v. Quon, 560 U.S. 746, 130 S.Ct. 2619, 2629-30, 177 L.Ed.2d 216 (2010). The majority adopts the government’s position on this issue as well, holding that cellular customers do not have a Fourth Amendment privacy interest in historical cell site location information. On this point too, the majority splits from the Third Circuit, the only other Court of Appeals to have considered the issue. See In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 317-18. This divergence of authority illustrates the difficulty and uncertainty of the constitutional issue.
Respectfully, I believe that the majority’s approach contravenes Supreme Court precedent applying the canon of constitutional avoidance, “[‘]a cardinal principle’ of *617statutory interpretation.” See Zadvydas v. Davis, 533 U.S. 678, 689, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001). “[T]he canon of constitutional avoidance ... is a tool for choosing between competing plausible interpretations of a statutory text, resting on the reasonable presumption that Congress did not intend the alternative which raises serious constitutional doubts.” Clark v. Martinez, 543 U.S. 371, 381, 125 S.Ct. 716, 160 L.Ed.2d 734 (2005). Here, because the government’s interpretation “give[s] rise to [a] substantial constitutional question];],” see INS v. St. Cyr, 533 U.S. 289, 300, 121 S.Ct. 2271, 150 L.Ed.2d- 347 (2001), precedent requires that we “first ascertain whether a construction of the statute is fairly possible by which the constitutional question may be avoided,” United States v. Sec. Indus. Bank, 459 U.S. 70, 78, 103 S.Ct. 407, 74 L.Ed.2d 235 (1982) (internal quotation marks omitted) (quoting Lorillard v. Pons, 434 U.S. 575, 577, 98 S.Ct. 866, 55 L.Ed.2d 40 (1978)).
Here, such an “alternative interpretation” is not only “fairly possible,” see St. Cyr, 533 U.S. at 299-300, 121 S.Ct. 2271, but indeed better accords with the statute’s text, structure, and purpose than the interpretation advanced by the government and adopted by the majority. Section 2703(e) may be fairly construed to provide for “warrant procedures” to be followed when the government seeks customer records that may be protected under the Fourth Amendment, including historical cell site location information. See 18 U.S.C. § 2703(c)(1)(A). This construction gives meaning and effect to all of the statute’s words and provisions without rendering any superfluous. It also accords with the enacting Congress’s intent to create a statutory framework flexible enough to permit “the law [to] advance with the technology to ensure the continued vitality of the [F]ourth [A]mendment.” S.Rep. No. 99-541, at 5 (1986), 1986 U.S.C.C.A.N. 3555, 3559. Moreover, this construction effectuates a workable framework that does not require magistrates to speculate on societal expectations in ex parte application proceedings devoid of the concrete investigative ' facts ' upon which Fourth Amendment analysis depends.
Based on this analysis, I would hold that the government must obtain a warrant pursuant to § 2703(c)(1)(A) in order to compel disclosure of the cell site location records it seeks here, which may be protected from disclosure or seizure absent a warrant. Thus, I would hold that the magistrate judge and district court erred in pronouncing upon the constitutional question and therefore would vacate the constitutional ruling below. However, the magistrate and the district court reached the right result by denying the government’s application for an order compelling disclosure of cell site data without a showing of probable cause. I would affirm on statutory grounds the order denying the government’s § 2703(d) application with respect to historical cell site location data.
I
The Stored Communications Act was enacted as Title II of the Electronic Communications Privacy Act of 1986, P.L. 99-508 (1986). The legislation’s purpose was “to update and clarify Federal privacy protections and standards in light of dramatic changes in new computer and telecommunications technologies.” S.Rep. No. 99-541, at 1 (1986), 1986 U.S.C.C.A.N. 3555, 3555. Section 2703 “details the procedures the government may employ to obtain stored information from a third-party provider, depending upon whether the government is seeking the contents of a stored communication, or non-content information.” In re Application of U.S. for an Order Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d 283, 296 (4th Cir.2013) (Wilson, J., concurring) (citing 18 U.S.C. *618§ 2703(a)-(c)). Subsection 2703(c)(1) provides in relevant part:
A governmental entity may require a provider of electronic communication service or remote computing service to disclose a record or other information pertaining to a subscriber or customer of such service (not including the contents of the communications) only when the governmental entity—
(A) obtains a warrant issued using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures) by a court of competent jurisdiction; [or]
(B) obtains a court order for such disclosure under subsection (d)....
18 U.S.C. § 2703(c)(l)(A)-(B). Subsection 2703(d) provides in'pertinent part:
A court order for disclosure under subsection (b) or (c) may be issued by any court that is a court of competent jurisdiction and shall issue only if the governmental entity offers specific and articulable facts showing that there are reasonable grounds to believe that the contents of a wire or electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation.
Id. § 2703(d). The “specific and articulable facts” standard set forth in § 2703(d), id., “is essentially a reasonable suspicion standard,” In re Application of U.S. for an Order Pursuant to 18 U.S.C. Section 2703(d), 707 F.3d at 287.1
The government and the majority maintain that these provisions unambiguously mean that a magistrate must issue a § 2703(d) order whenever the government’s application meets the statutory reasonable suspicion standard. Under this reading, the statute never requires the government to follow the warrant procedures provided for in subsection 2703(c)(1)(A), regardless of the type of non-content records the government seeks.
Contrary to the government’s argument, however, the statute is ambiguous as to when the “warrant procedures” described in subsection 2703(c)(1)(A) are to be followed. Thus, we must apply the avoidance canon, a “rule[ ] for resolving textual ambiguity,” Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 140, 125 S.Ct. 2169, 162 L.Ed.2d 97 (2005), “counseling that ambiguous statutory language be construed to avoid serious constitutional doubts,” FCC v. Fox Television Stations, Inc., 556 U.S. 502, 516, 129 S.Ct. 1800, 173 L.Ed.2d 738 (2009).
II
“The appropriate starting point when interpreting any statute is its plain meaning.” United States v. Molina-Gazca, 571 F.3d 470, 472 (5th Cir.2009). “In ascertaining the plain meaning of the statute, the court must look to the particular statutory language at issue, as well as the language and design of the statute as a whole.” Id. (quoting K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291, 108 S.Ct. 1811, 100 L.Ed.2d 313 (1988)). “It is ‘a cardinal principle of statutory construction’ that ‘a statute ought, upon the whole, to be so construed that, if it can be prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.’ ” TRW Inc. v. Andrews, 534 U.S. 19, 31, 122 S.Ct. 441, 151 L.Ed.2d 339 (2001) (quoting Duncan v. Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001)). “Interpretation of a word or phrase depends upon reading *619the whole statutory text, considering the purpose and context of the statute, and consulting any precedents or authorities that inform the analysis.” Dolan v. U.S. Postal Serv., 546 U.S. 481, 486, 126 S.Ct. 1252, 163 L.Ed.2d 1079 (2006).
First, the plain language of subsection 2703(d) states that an order “may be issued by any court that is a court of competent jurisdiction.” 18 U.S.C. § 2703(d) (emphasis added); see In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 315-16 (“This is the language of permission, rather than mandate. If Congress wished that courts ‘shall,’ rather than ‘may,’ issue § 2703(d) orders whenever the intermediate standard is met, Congress could easily have said so.” (citation omitted)).
The plain language of subsection 2703(d) also prohibits a court from issuing the statutory order if the government’s application does not make out the statutory reasonable suspicion standard. The statute provides that an order “shall issue only if the governmental entity offers specific and articulable facts showing that there are reasonable grounds to believe that the ... records or other information sought[] are relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d) (emphasis added). The best plain reading of this language is simply that an order may not issue unless the standard is met.2 In other words, a showing of reasonable suspicion clearly is a necessary condition for the issuance of a § 2703(d) order, but not a sufficient eondition. Contrary to the assertions of the government and the majority, nowhere does the statute by its terms require a court to issue a § 2703(d) order whenever the government’s application demonstrates reasonable suspicion.
The Supreme Court has specifically contrasted the meanings of “whenever” and “only if,” explaining that the latter “states a necessary, but not a sufficient, condition.” California v. Hodari D., 499 U.S. 621, 627-28, 111 S.Ct. 1547, 113 L.Ed.2d 690 (1991). The Court reiterated this point in construing a statutory formulation similar to that here. In Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003), the Court analyzed the language of 28 U.S.C. § 2253(c)(2), which governs the standard for issuance of a certificate of appealability (“COA”) to a habeas petitioner. The Court explained:
Section 2253(c)(2) ... provides that “[a] certificate of appealability may issue ... only if the applicant has made a substantial showing of the denial of a constitutional right.” (Emphasis added.) A “substantial showing” does not entitle an applicant to a COA; it is a necessary and not a sufficient condition. Nothing in the text of § 2253(c)(2) prohibits a circuit justice or judge from imposing additional requirements, and one such additional requirement has been approved by this Court.
Miller-El, 537 U.S. at 349, 123 S.Ct. 1029 (second and third alterations in original). Other courts have applied this same understanding of “only if.” See Keweenaw Bay Indian Cmty. v. United States, 136 *620F.3d 469, 475 (6th Cir.1998) (explaining that under 25 U.S.C. § 2710(d)(1), which “provides] that Class III gaming activities ‘shall be lawful on Indian lands only if such activities are ... conducted in conformance with a valid Tribal-State compact,’” “[a] valid, approved compact is a necessary, but not a sufficient condition for Class III gaming”); Williams v. Ward, 556 F.2d 1143, 1158 n. 6 (2d Cir.1977) (characterizing the statutory formulations “release ... shall ... be granted ... only if ... ” and “no prisoner shall be released on parole unless ...” as both “phrased ... as necessary rather than sufficient conditions” (emphasis added)). The Third Circuit’s discussion of this point in its recent analysis of § 2703(d) is illustrative:
[T]he “phrase ‘only if deseribe[s] a necessary condition, not a sufficient condition[.]’ ... [W]hile a ‘necessary condition describes a prerequisite!;,] a ‘sufficient condition is a guarantee[.]’
... [For] example[,] ... while “a team may win the World Series only if it makes the playoffs ... a team’s meeting the necessary condition of making the playoffs does not guarantee that the team will win the World Series.” In contrast, “winning the division is a sufficient condition for making the playoffs because a team that wins the division is ensured a spot in the playoffs ... [and thus] a team makes the playoffs if it wins its division.”
In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 317 (some alterations in original) (citations omitted) (quoting Township of Tinicum v. U.S. Dep’t of Transp., 582 F.3d 482, 489-90 (3d Cir.2009)).
Following the government, the majority argues that this reading violates the superfluity canon by “ignor[ing]” the word “shall,” Maj. Op. at 606-07, in § 2703(d)’s statement that an “order may be issued by any court that is a court of competent jurisdiction and shall issue only if’ reasonable suspicion is shown, 18 U.S.C. § 2703(d) (emphasis added). However, the government’s own interpretation renders superfluous the word “only” in the very same provision. That is, under the government’s reading, the statute ought to simply say that an “order may be issued by any court that is a court of competent jurisdiction and shall issue ... if the” government’s application meets the statutory standard. See id.; see also United States v. Nordic Village, Inc., 503 U.S. 30, 32, 112 S.Ct. 1011, 117 L.Ed.2d 181 (1992) (“[It is a] settled rule that a statute must, if possible, be construed in such fashion that every word has some operative effect.”); Carver, 558 F.3d at 876 n. 12 (“The distinction between ‘if and ‘only if[ ]’ ... is not a mere quibble over vocabulary — it goes right to the heart of whether [a condition is a] necessary or sufficient condition ].... ”).
The government’s argument would have some force if Congress had actually omitted the word “only” from the phrase “shall issue only if,” as the government apparently believes Congress intended. See In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 317 (“The difficulty with the Government’s argument is that the statute does contain the word ‘only’ and neither we nor the Government is free to rewrite it.”). Indeed, the warrant provision of the Federal Rules of Criminal Procedure — specifically adverted to in § 2703(c)(1)(A) and thus plainly part of the statutory context within which the text must be read3 — would have served as *621a ready model. Rule 41 requires that “[a]fter receiving an affidavit or other information, a magistrate judge — or ... authorized ... judge of a state court of record — must issue the warrant if there is probable cause to search for and seize a person or property or to install and use a tracking device.” Fed.R.Crim.P. 41(d)(1) (emphasis added). Similarly, in a related section of Title 18, Congress explicitly provided for mandatory issuance of surveillance orders.4 Section 8123 governs “[i]ssuance of an order for a pen register or a trap and trace device” and mandates that “upon an application” by a government attorney for such a device, “the court shall enter an ex parte order authorizing the installation and use of [the device], if the ... information likely to be obtained ... is relevant to an ongoing criminal investigation.” 18 U.S.C. § 3123(a)(1) (emphasis added).5 In rejecting the same interpretation of the statute advanced by the government here, the Third Circuit described “th[is] difference between ‘shall ... if (for a pen register) and ‘shall ... only if (for an order under § 2703(d))” as “a powerful argument to which the Government does not persuasively respond.” In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 315-16; see also Carver, 558 F.3d at 876 n. 12 (noting the critical semantic “distinction between ‘if and ‘only if ”).
Accordingly, it cannot be said that the only plausible construction of the statute is that a magistrate must issue a § 2703(d) order whenever the government demonstrates reasonable suspicion. Because the *622statute is at least ambiguous as to when warrant procedures are to be followed, if the government’s interpretation “raise[s] serious constitutional problems, [we must] construe the statute to avoid such problems unless such construction is plainly contrary to the intent of Congress.” Edward J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575, 108 S.Ct. 1392, 99 L.Ed.2d 645 (1988).
Ill
The government’s interpretation raises the question of whether § 2703(c) offends the Fourth Amendment by authorizing law enforcement to obtain cell site location information without a warrant, which in turn depends on whether cellular customers have a reasonable expectation of privacy in that information. See, e.g., Kyllo v. United States, 533 U.S. 27, 33, 121 S.Ct. 2038, 150 L.Ed.2d 94 (2001) (“[A] Fourth Amendment search occurs when the government violates a subjective expectation of privacy that society recognizes as reasonable.” (citing Katz v. United States, 389 U.S. 347, 361, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967) (Harlan, J., concurring))). This constitutes a “substantial constitutional question[],” see St. Cyr, 533 U.S. at 300, 121 S.Ct. 2271, requiring application of the avoidance canon.
As the Eleventh Circuit recently observed, the Supreme Court has “underscore[d] its disinclination to establish broad precedents as to privacy rights visa-vis electronic devices and emerging technologies” becáuse of “the difficulty in determining what privacy expectations are reasonable.” Rehberg v. Paulk, 611 F.3d 828, 845 (11th Cir.2010) (citing City of Ontario v. Quon, 560 U.S. 746, 130 S.Ct. 2619, 2630, 177 L.Ed.2d 216 (2010)). In Quon, the Supreme Court cautioned that “[t]he judiciary risks error by elaborating too fully on the Fourth Amendment implications of emerging technology before its role in society has become clear.” 130 S.Ct. at 2629. The Court avoided setting forth “[a] broad holding concerning employees’ privacy expectations vis-a-vis employer-provided technological equipment.” Id. at 2630. Instead, the Court held it “preferable to dispose of th[e] case on narrower grounds.” Id. The Court achieved this narrower disposition by “as-sum[ing] several propositions arguendo,” including that a municipal police officer “ha[s] a reasonable expectation of privacy in the text messages sent on the pager provided to him by the City.” Id. Particularly relevant here, the Court explained:
In Katz, the Court relied on its own knowledge and experience to conclude that there is a reasonable expectation of privacy in a telephone booth. [Katz, 389 U.S. at 360-61, 88 S.Ct. 507 (Harlan, J., concurring).] It is not so clear that courts at present are on so sure a ground.... Rapid changes in the dynamics of communication and information transmission are evident not just in the technology itself but in what society accepts as proper behavior.
Quon, 130 S.Ct. at 2629.
Similarly, every member of the Court acknowledged last year that law enforcement’s access to the location information generated by cell phones raises serious constitutional questions. United States v. Jones, — U.S. -, 132 S.Ct. 945, 181 L.Ed.2d 911 (2012). In Jones, the Court unanimously held that attaching a global positioning system (“GPS”) tracking device to a car and monitoring the car’s movements without a valid warrant violated the Fourth Amendment, but divided in its reasoning. Notably, a majority eschewed engaging with the “particularly vexing problems” of applying a privacy analysis, id. at 953, and instead held that a search had occurred because of the trespass inherent in “physically oecup[ying] private property *623for the purpose of obtaining information,” id. at 949; see also id. at 950 (“The Government contends that ... Jones had no ‘reasonable expectation of privacy’ in ... the locations of the Jeep on the public roads, which were visible to all. But we need not address the Government’s contentions, because Jones’s Fourth Amendment rights do not rise or fall with the Katz formulation.”). The Court explained that even though “[i]t may be that [obtaining four weeks of location information] through electronic means, without an accompanying trespass, is an unconstitutional invasion of privacy, ... [Jones ] d[id] not require [the Court] to answer that question,” which would “lead[ ] ... needlessly into additional thorny problems.” Id. at 958-54. The Court noted that “[it] may have to grapple with these ‘vexing problems’ in some future case.” Id. at 954.
Justice Sotomayor cast the critical fifth vote in support of the majority opinion. However, her concurrence expressed serious doubt about extending the third party records doctrine applied in Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979)6 — and relied upon by today’s majority — to location information generated by modern devices such as “GPS-enabled smartphones.” Jones, 132 5.Ct. at 955-57 (Sotomayor, J., concurring). Justice Sotomayor explained:
[In future cases] considering the existence of a reasonable societal expectation of privacy in the sum of one’s public movements!,] ... it may be necessary to reconsider the premise that an individual has no reasonable expectation of privacy in information voluntarily disclosed to third parties. This approach is ill suited to the digital age, in which people reveal a great deal of information about themselves to third parties in the course of carrying out mundane tasks. People disclose the phone numbers that they dial or text to their cellular providers; the URLs that they visit and the e-mail addresses with which they correspond to their Internet service providers; and the books, groceries, and medications they purchase to online retailers.... I would not assume that all information voluntarily disclosed to some member of the public for a limited purpose is, for that reason alone, disentitled to Fourth Amendment protection.
Id. at 957 (citations omitted); see also id. at 956 n. * (“Owners of GPS-equipped ... smartphones do not contemplate that these devices will be used to enable covert surveillance of their movements.”). Significantly, Justice Sotomayor explained that she “joinfed] the majority’s opinion” “because the Government’s physical intrusion on Jones’ Jeep” made “[r]esolution of these difficult questions ... unnecessary.” Id. at 957 (emphasis added). Justice Alito, writing for four justices, expressed similar concerns. See id. at 963 (Alito, J., concurring in the judgment) (“Recent years have seen the emergence of many new devices that permit the monitoring of a person’s movements.... Perhaps most significant, cell phones and other wireless devices now permit wireless carriers to track and record the location of users.... The availability and use of these and other new devices will continue to shape the average person’s *624expectations about the privacy of his or her daily movements.”).
Quon and Jones thus suggest that warrantless compulsion of cell site location records raises serious Fourth Amendment questions. The cautious approach taken by the Supreme Court makes clear that lower courts venture onto uncertain terrain in applying a reasonable expectation of privacy analysis to this law enforcement practice. Justice Sotomayor’s decisive concurrence in Jones warns us not to “assume that all information voluntarily disclosed to some member of the public for a limited purpose is, for that reason alone, disentitled to Fourth Amendment protection.” See id. at 957 (Sotomayor, J., concurring). “Although dicta, we do take such pronouncements from the Supreme Court seriously.” Croft v. Perry, 624 F.3d 157, 164 (5th Cir.2010). The divergent conclusions reached by the Third Circuit and today’s majority starkly illustrate this uncertainty.7 In light of the difficulty of the constitutional question, “there is no reason for rushing forward to resolve [it] here.” See Jones, 132 S.Ct. at 954. Rather, as in Jones and Quon, “[p]rudence counsels caution before ... establishing] far-reaching premises that define the existence, and extent, of privacy expectations.” See Quon, 130 S.Ct. at 2629.
IV
Because there is substantial doubt as to whether cell phone users have a reasonable expectation of privacy in cell site location information, it is not merely “preferable to dispose of this case on narrower grounds,” see id., but “incumbent upon us to read the statute to eliminate those doubts so long as such a reading is not plainly contrary to the intent of Congress,” United States v. X-Citement Video, Inc., 513 U.S. 64, 78, 115 S.Ct. 464, 130 L.Ed.2d 372 (1994). “This cardinal principle has its roots in Chief Justice Marshall’s opinion for the Court in Murray v. The Charming Betsy, 6 U.S. 64, 2 Cranch 64, 118, 2 L.Ed. 208 (1804), and has for so long been applied by th[e] [Supreme] Court that it is beyond debate.” Edward J. DeBartolo Corp., 485 U.S. at 575, 108 S.Ct. 1392.
Rather than acknowledge this obligation, however the majority adopts the government’s textually strained, constitutionally loaded construction after a cursory analysis; and boldly proceeds to pronounce upon the constitutional issue. The majority states that “we cannot avoid the [constitutional] question” because the district court below “held that all § 2703(d) orders for cell site information [are] unconstitutional.” See Maj. Op. at 608. However, this unsupported assertion is contrary to the Supreme Court’s instruction that whatever the basis for a decision below, “we must independently inquire whether there is another interpretation, not raising ... serious constitutional concerns, that may be fairly ascribed to [the statute].” Edward J. DeBartolo Corp., 485 U.S. at 577, 108 S.Ct. 1392 (emphasis added); accord, e.g., St. Cyr, 533 U.S. at 299-300, 121 S.Ct. 2271 (“[I]f an otherwise acceptable construction of a statute would raise serious constitutional problems, and where an alternative interpretation of the statute is *625‘fairly possible,’ we are obligated to construe the statute to avoid such problems.” (emphasis added) (citations omitted)).8
As required by these precedents, I have endeavored to “ascertain whether a construction of the statute is fairly possible by which the constitutional question may be avoided.” See Sec. Indus. Bank, 459 U.S. at 78, 103 S.Ct. 407. I conclude that such a construction is not only fairly possible, but better accords with the text, structure, and purpose of the statute than the government’s interpretation.
Y
A better interpretation is to read subsections 2703(c) and (d) together as implicitly directing that the warrant procedures incorporated into subsection 2703(e)(1)(A) are to be followed when law enforcement seeks records that may be protected by the Fourth Amendment. This alternative construction is both “plausible” and “fairly possible,” see Milavetz, Gallop & Milavetz, P.A. v. United States, 559 U.S. 229, 130 S.Ct. 1324, 1334, 176 L.Ed.2d 79 (2010), and certainly is' not “plainly contrary to the intent of Congress,” see X-Citement Video, Inc., 513 U.S. at 78, 115 S.Ct. 464; Edward J. DeBartolo Corp., 485 U.S. at 575, 108 S.Ct. 1392. Rather, this construction effectuates the text, structure, and purpose of the statute.
For the reasons stated above, this alternative construction is not inconsistent with the ambiguous language of § 2703(d). Unlike the government’s interpretation, this reading has the considerable virtue of “givfing] effect to all of th[e] [statute’s] provisions.” See United States ex rel. Eisenstein v. City of New York, 556 U.S. 928, 933, 129 S.Ct. 2230, 173 L.Ed.2d 1255 (2009). “[0]btain[ihg] a warrant” is the first-listed procedure by which the government may seek to require the disclosure of non-content call records under § 2703(c). 18 U.S.C. § 2703(c)(1)(A). ' Subsection 2703(c)(1)(A) specifically adverts to the warrant “procedures described in the Federal Rules of Criminal Procedure” and “State warrant procedures.” Id. § 2703(c)(1)(A); see also, e.g., Fed. R.Crim.P. 41. The superfluity canon dictates that we should prefer a construction of § 2703(c) that gives meaning and significance to the warrant mechanism set forth in subsection 2703(c)(1)(A), rather than rendering this provision superfluous or insignificant. See TRW Inc., 534 U.S. at 31, 122 S.Ct. 441. The construction I propose does precisely this, by construing subsection 2703(c)(1)(A) as applying when law enforcement seeks records that may be protected by the Fourth Amendment.
By contrast, the government’s reading renders subsection 2703(c)(1)(A) largely insignificant if -not entirely superfluous.9 *626See In re Application of U.S. for an Order Directing a Provider of Elec.' Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 317 (“The Government’s only retort to the argument that it would never need to get a warrant under § 2703(c)(1)(A) if it could always get [cell site location information] pursuant to an order under § 2703(d) is that the warrant reference in § 2703(c)(1)(A) is ‘alive and well’ because a prosecutor can ‘at his or her option ... employ a single form of compulsory process (a warrant), rather than issuing a warrant for content and a separate subpoena or court order for the associated non-content records.’ In other words, the Government asserts that obtaining a warrant to get [cell site location information] is a purely discretionary decision to be made by it, and one that it would make only if a warrant were, in the Government’s view, constitutionally required. We believe it trivializes the statutory options to read the § 2703(c)(1)(A) option as included so that the Government may proceed on one paper rather than two.” (elision in original) (citations to briefs omitted)).
This construction also accords with the larger structure of § 2703, which repeatedly categorizes records based on considerations of privacy and provides different and escalating mechanisms by which the government may access them. See Brown & Williamson Tobacco Corp., 529 U.S. at 133, 120 S.Ct. 1291 (“A court must ... interpret [a] statute ‘as a symmetrical and coherent regulatory scheme’ and ‘fit, if possible, all parts into an harmonious whole.’” (citations omitted)). First, subsection 2703(a) provides that the government “may require the disclosure by.[an email service] of the contents of’ a subscriber email stored for 180 days or less “only pursuant to a warrant.” See id. § 2703(a). Under subsection 2703(b), the government may access the content of an email stored for longer than 180 days pursuant to either a subpoena or § 2703(d) order along with “prior notice ... to the subscriber.” Id. § 2703(a)-(b). Subsection 2703(c) then provides four different mechanisms by which the government may access non-content call records without customer consent. Id. § 2703(c). To require disclosure of more extensive and revealing types of non-content information, the government must employ increasingly formal procedures. At the most permissive end of this hierarchy, a law enforcement agency conducting a telemarketing fraud investigation may obtain “the name, address and place of business of a subscriber who is engaged in telemarketing” using only “a formal written request” to the service provider. Id. § 2703(1)(D). To access somewhat more revealing customer information — such as a customer’s “telephone connection records,” “records of session times and durations,” “length of service,” “telephone or instrument number or other subscriber number or identity,” and “means and source of payment” — the government must “use[ ] an administrative subpoena authorized by a Federal or State statute or a Federal or State grand jury or trial subpoena.” Id. § 2703(1)(E), (2). The government may seek information beyond such “essentially billing-related or business records,” In re Application of U.S. for an Order Pursuant to 18 U.S.C. Section 2708(d), 707 F.3d at 297 (Wilson, J., concurring), “only when [it] ... obtains a warrant [or] ... a [§ 2703(d) ] order,” 18 U.S.C. § 2703(c)(l)(A)-(B) (emphasis added). It accords with this statutory structure to construe subsection 2703(c)(l)(A)’s warrant provision — the most formal and exacting of the procedures described — as applying to those records that may be subject to Fourth Amendment protection.
Like the statutory language and structure, the legislative history suggests that Congress drafted § 2703(c) to be flexible enough to avoid constitutional concerns *627that might endanger the statute’s validity. The Stored Communications Act was intended “to protect privacy interests in personal and proprietary information, while protecting the Government’s legitimate law enforcement needs.” S.Rep. No. 99-541, at 8 (1986), 1986 U.S.C.C.A.N. 3555, 3557 (Committee Report).10 The drafters were explicitly mindful of the need for privacy protections to evolve with “dramatic changes in new ... telecommunications technologies” such as “cellular ... telephones.” See id. at *1-2. The Committee Report stated:
When the Framers of the Constitution acted to guard against the arbitrary use of Government power to maintain surveillance over citizens, there were limited methods of intrusion into the ‘houses, papers, and effects’ protected by the [F]ourth [Ajmendment. During the intervening 200 years, development of new methods of communication and devices for surveillance has expanded dramatically the opportunity for such intrusions ....
[T]he law must advance with the technology to ensure the continued vitality of the fourth amendment. Privacy cannot be left to depend solely on physical protection, or it will gradually erode as technology advances. Congress must act to protect the privacy of our citizens. If we do not, we will promote the gradual erosion of this precious right.
Id. at *1-2, 5 (1986). Congress was also mindful that “[i]n th[e] rapidly developing area of communications [such as] cellular non-wire telephone connections ..., distinctions such as [whether there does or does not exist a reasonable expectation of privacy] are not always clear or obvious.” Id. at *4 (final alteration ih original).11
As Congress is well aware, “the Constitution invests the Judiciary, not the Legislature, with the final power to construe the law.” Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 325, 112 S.Ct. 1344, 117 L.Ed.2d 581 (1992). In drafting the Stored Communications Act, Congress certainly knew that a statute permitting law enforcement to access information about a suspect without a warrant or consent could be subject to constitutional challenge and potential invalidation. See Marshall v. Barlow’s, Inc., 436 U.S. 307, 98 S.Ct. 1816, 56 L.Ed.2d 305 (1978) (holding statute unconstitutional insofar as it purported to authorize search without warrant or warrant equivalent); Berger v. New York, 388 U.S. 41, 87 S.Ct. 1873, 18 L.Ed.2d 1040 (1967) (holding facially unconstitutional statute authorizing issuance of orders for electronic eavesdropping without probable cause). The drafters of the Stored Communications Act were consciously engaged in an ongoing conversation between Congress and the Court regarding privacy protections. See, e.g., S.Rep. No. 99-541, at 2 (1986), 1986 U.S.C.C.A.N. 3555 (citing Berger, 388 U.S. 41, 87 S.Ct. 1873).12
*628“It is presumable that Congress legislates with knowledge of our basic rules of statutory construction,” McNary v. Haitian Refugee Ctr., 498 U.S. 479, 496, 111 S.Ct. 888,112 L.Ed.2d 1005 (1991), and the constitutional avoidance canon has long been recognized as “[‘]a cardinal principle’ of statutory interpretation,” Zadvydas, 533 U.S. at 689, 121 S.Ct. 2491. Indeed, that canon “rest[s] on the reasonable presumption that Congress did not intend” its enactments to be construed so as to “raise[ ] serious constitutional doubts.” Clark, 543 U.S. at 381, 125 S.Ct. 716. In § 2703(c), Congress appears to have created a framework capable of accommodating constitutional concerns that might arise by providing for the use of warrant procedures as a sort of safety valve by which such concerns could be avoided and thereby alleviated. Subsection 2703(c)(1)(A) strongly indicates that Congress intended warrant procedures to play a meaningful role in its legislative effort to balance “protection] [of] privacy interests” with “legitimate law enforcement needs.” See S.Rep. No. 99-541 at 3 (1986), 1986 U.S.C.C.A.N. 3555.13
In observing that the government’s interpretation raises serious constitutional doubts and construing § 2703 in light of that observation, I take no position on the constitutional question of whether or when the Fourth Amendment itself would require the government to obtain a warrant for cell site location records. As the Supreme Court has emphasized, “the canon of constitutional avoidance ... allows courts to avoid the decision of constitutional questions”; it “is not a method of adjudicating constitutional questions by other means.” Clark, 543 U.S. at 381, 125 S.Ct. 716. In my view, we must accord Congress the respect inherent in “the reasonable presumption” upon which the avoidance canon rests, see id., by reading the statute as adopted by a body mindful of the constitutional complexities of privacy legislation. Indeed, the legislative history reflects precisely such concerns. See S. Rep. 99-541 at ' 1-5 (1986), 1986 U.S.C.C.A.N. 3555; cf Jones, 132 S.Ct. at 964 (Alito, J., concurring in the judgment) (“In circumstances involving dramatic technological change, the best solution to privacy concerns may be legislative. A legislative body is well situated to gauge changing public attitudes, to draw detailed lines, and to balance privacy and public safety in a comprehensive way.”). Moreover, as the Supreme Court noted in Clark, “[i]t is not at all unusual to givé a statute’s ambiguous language a limiting construction called for by one of the statute’s applications.” See Clark, 543 U.S. at 380, 125 S.Ct. 716; see also Zadvydas, 533 U.S. at 689, 121 S.Ct. 2491 (“We have read significant limitations into [numerous] statutes in order to avoid their constitutional invalidation.”).14
*629VI
Having concluded that the statute is best construed as directing that warrant procedures be followed when the government seeks non-content records that may be protected by the Fourth Amendment, I would further hold that historical cell site location records constitute one example of this potentially protected information. Thus, I would hold that the government must obtain a warrant pursuant to § 2703(A)(1)(B) when it seeks to compel disclosure of historical cell site location data, because that individual data may be constitutionally protected.
The precise nature of the cell site location records sought in the present case is a matter of some dispute. In general, however, historical cell site location information appears to consist of, at minimum, a cellular service provider’s records of which “cell sites” — i.e., “cell towers” or “base stations” mounted with antennae — a particular customer’s cell phone has accessed over a particular period. The briefs submitted by the government and various amici provide different accounts of the precision of the information that such records contain. The magistrate judge below premised his Fourth Amendment analysis upon a series of “findings ... based on expert testimony ... given at a [June 2010] House Judiciary Subcommittee hearing ... [intended] to educate Congress on the current state of location technology in the telecommunications industry.” In re Application of U.S. for Historical Cell Site Data, 747 F.Supp.2d 827, 830 (S.D.Tex.2010) (Smith, M.J.). In particular, the magistrate judge looked to the testimony of Matt Blaze, “Associate Professor of Computer and Information Science, University of Pennsylvania.” Id. at 830 n. 13; see also id. at 831-33 nn. 7-28. A subsequent committee report summarized Professor Blaze’s testimony at the June 2010 hearing as follows:
Professor Blaze educated] the Subcommittee on location technologies — specifically how different technologies interface with cell phones and locate their positions with varying degrees of specificity and precision in various types of environments, both indoors and out. Professor Blaze explained how, even if a network only records cell tower data (as opposed to GPS), the precision of that data will vary widely for any given customer over the course of a day and, for a typical user over time, some of that data will likely have locational precision similar to that of GPS. Indeed, in urban areas where providers are using micro-cell technology, the level of precision for cell tower location data can include individual floors and rooms within buildings.
H.R.Rep. No. 111-712, at 90 (2011).
The government disputes several of these assertions. As the majority ac*630knowledges, however, it is undisputed that “the reason that the Government seeks such information is to locate or track a suspect in a criminal investigation” and that “[t]he data must be precise enough to be useful to the Government, which would suggest that, at least in some cases, it can narrow someone’s location to a fairly small area.” Maj. Op. at 609. Moreover, there seems to be no serious question that the precision of these records is constantly increasing as cellular service providers construct ever denser networks of base stations and substations to keep pace with consumer demand and to comply with federal regulations requiring them to provide emergency dispatchers with increasingly precise coordinates for 911 calls placed by cell phone. See 47 C.F.R. § 20.18(h)(1). However, I will not attempt to wade into the empirical debate as to whether or when network-based cell site location records will provide law enforcement with information regarding a suspect’s location and movements that are equivalent to phone-based GPS location records.15 Even were it possible to ascertain the nature of the records generated and stored by the various cellular service providers, such a determination is unnecessary here.
Although government access to cell site location information was not specifically envisioned or considered by Congress when it enacted the Stored Communications Act, presently these records appear to be the most personally revealing information that may be said to fall within § 2703(c)’s framework for the disclosure of “information pertaining to a subscriber or customer ... not including the contents of communications.” See 18 U.S.C. § 2703(c)(1). The general character of cell site location information and the purposes for which the government seeks it make it largely analogous to GPS location information, which the Supreme Court has indicated may implicate Fourth Amendment privacy interests. See Jones, 132 S.Ct. at 953-54; id. at 955-57 (Sotomayor, J., concurring); id. at 963-64 (Alito, J., concurring in the judgment).
Accordingly, I would hold that subsection 2703(c)(1)(A) applies to historical cell site location records, such that the statute requires the government to “obtain[] a warrant” to compel their disclosure. See 18 U.S.C. § 2703(c)(1)(A).
VII
The Third Circuit recently analyzed § 2703(c) without reference to avoidance principles. In contrast to today’s majority, I agree with the Third Circuit that § 2703(c) is best read as not requiring a court to issue a § 2703(d) order whenever the government’s application satisfies the statutory reasonable suspicion standard. See In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 314-17. However, the Third Circuit would give effect to subsection 2703(c)(1)(A) by instructing magistrates to determine whether to insist upon warrant procedures by engaging in a Nate-like inquiry that “balances the Government’s need ... for [cell site location] information with the privacy interests of cell phone users.” See id. at 319.16 Respectfully, it *631seems to me- that this would require magistrates routinely to conduct a constitutional privacy analysis of the kind the Supreme Court has instructed courts to avoid whenever fairly possible.17 In this respect, I believe that the Third Circuit failed to heed the Supreme Court’s repeated admonitions regarding the difficulty and uncertainty of conducting this sort of privacy analysis at a time when communications technologies and our corresponding privacy expectations are both in flux.18
Moreover, ex parte application proceedings conducted in the absence of concrete investigative facts provide a poor vehicle for the development of Fourth Amendment doctrine. The Quon Court cautioned against using “the facts in [a single] case ... to establish far-reaching” privacy principles. 130 S.Ct. at 2629. It seems to me even less prudent to set forth such principles in the context of an ex parte § 2703(d) application, in which there is literally no factual record whatsoever:19 The specula*632tive nature of this abstract constitutional analysis confirms that § 2703(c) is best construed to provide for warrant procedures when the government seeks information pertaining to individuals that may be constitutionally protected, such as historical cell site location records.
VIII
In sum, I conclude that the text of the Stored Communications Act is ambiguous as to when the government is to follow warrant procedures to compel disclosure of non-content customer call records. To resolve this ambiguity, I would apply the Supreme Court’s constitutional avoidance jurisprudence. I would recognize that non-consensual, warrantless compulsion of customer cell site location records raises serious and debatable constitutional questions. In order to avoid these difficult questions, as we must if fairly possible, I would construe the statutory framework as implicitly directing that § 2703(c)(1)(A) warrant procedures be followed when the government seeks non-content records that may be constitutionally protected, including historical cell site location records. Thus, I would instruct magistrates to require the government to obtain a warrant pursuant to § 2703(c)(1)(A) when it seeks cell site location data. Accordingly, I would affirm the denial of the government’s application to compel disclosure of such records here without consent or a warrant supported by probable cause, albeit on different grounds than those relied upon by the district court and magistrate judge. Therefore, and for the reasons set forth above, I respectfully dissent.

. See, e.g., United States v. Khanalizadeh, 493 F.3d 479, 483 (5th Cir.2007) ("Officers must base their reasonable suspicion on ‘specific and articulable facts,’ not merely ‘inarticulate hunches’ of wrongdoing.”); see also Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).


. Cf. Barker v. Hercules Offshore, 713 F.3d 208, 223 (5th Cir.2013) (discussing “Congress’s recent clarification of 28 U.S.C. § 1441(b)” whereby instead of stating that " '[a]ny other such action shall be removable only if none of the ... defendants is a citizen of the State in which such action is brought,’ the statute now explicitly specifies that a 'civil action otherwise removable solely on the basis of [diversity jurisdiction] may not be removed if any of the ... defendants is a citizen of the State in which such action is brought’ ” (emphasis omitted)); Carver v. Lehman, 558 F.3d 869, 876 n. 12 (9th Cir.2009) (" 'May ... only if would be effectively identical to 'shall ... unless’; ‘may ... if’ is not.’ ” (elisions in original) (emphasis removed)).


. "It is a 'fundamental canon of statutory construction that the words of a statute must be read in their context and with a view to their place in the overall statutory scheme.' " FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133, 120 S.Ct. 1291, 146 *621L.Ed.2d 121 (2000). Although "[t]he Federal Rules ... are not enacted by Congress, ... 'Congress participates in the rulemaking process,’ ” and "the Rules do not go into effect until Congress has had at least seven months to look them over.” Bus. Guides, Inc. v. Chromatic Commc’ns Enters., Inc., 498 U.S. 533, 552, 111 S.Ct. 922, 112 L.Ed.2d 1140 (1991) (citation omitted) (citing 28 U.S.C. § 2074 (Rules Enabling Act)). Thus, courts "must assume that Congress [is] aware of th[e] [Federal] [R]ule[s] [of Criminal Procedure] when [legislation is] drafted.” United States v. Mitchell, 723 F.2d 1040, 1046 (1st Cir. 1983); see also, e.g., United States v. Thompson, 287 F.3d 1244, 1250 (10th Cir.2002) ("Federal Rule of Criminal Procedure 6(f) sheds further light on the meaning of 'found' in 18 U.S.C. § 3282.”).


. "We assume that Congress is aware of existing law when it passes legislation.” Miles v. Apex Marine Corp., 498 U.S. 19, 32, 111 S.Ct. 317, 112 L.Ed.2d 275 (1990). Additionally, "the meaning of one statute may be affected by other Acts." Brown & Williamson Tobacco Corp., 529 U.S. at 133, 120 S.Ct. 1291; see also Green v. Bock Laundry Machine Co., 490 U.S. 504, 528, 109 S.Ct. 1981, 104 L.Ed.2d 557 (1990) (Scalia, J., concurring) ("The meaning of terms on the statute books ought to be determined, [in part] ... on the basis of which meaning is ... most compatible with the surrounding body of law into which the provision must be integrated — a compatibility which, by a benign fiction, we assume Congress always has in mind.”); cf. Keene Corp. v. United States, 508 U.S. 200, 208, 113 S.Ct. 2035, 124 L.Ed.2d 118 (1993) ("[W]here Congress includes particular language in one section of a statute but omits it in another ..., it is generally presumed that Congress acts intentionally in the disparate inclusion or exclusion.” (alterations in original) (quoting Russello v. United States, 464 U.S. 16, 23, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983))).


. This distinct "if :.. shall” formulation also appears in an analogous statute governing the issuance of orders for the production of records by judges of the Foreign Intelligence Surveillance Court. See 50 U.S.C. § 1861(c)(1) (providing that, upon government application for an order requiring the production of records for a counter-terrorism . investigation, "if the judge finds that the ap- • plication meets the [statutory] requirements” — including "a statement of facts showing that there are reasonable grounds to believe that the [records] sought are relevant to an authorized investigation” — the judge shall enter an ex parte order as requested” (emphasis added)).


. Smith held that no Fourth Amendment "search” occurred, and thus "no warrant was required,” when the government used a "pen register” to obtain the numbers that a telephone customer dialed because even if the customer "entertained [an] actual [i.e., subjective] expectation of privacy in the phone numbers he dialed, ... his expectation was not ‘legitimate,’ because the customer "voluntarily conveyed to [the phone company] information that it had facilities for recording and that it was free to record,” such that the customer thereby "assumed the risk that the information would be divulged to police.” 442 U.S. at 742-44, 99 S.Ct. 2577.


. See In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 317-18 ("A cell phone customer has not ‘voluntarily’ shared his location information with a cellular provider in any meaningful way.... [I]t is unlikely that cell phone customers are aware that their cell phone providers collect and store historical location information. Therefore, ‘[w]hen a cell phone user makes a call, the only information that is voluntarily and knowingly conveyed to the phone company is the number that is dialed and there is no indication to the user that making that call will also locate the caller; when a cell phone user receives a call, he hasn't voluntarily exposed anything at all.’ ” (final alteration in original)).


. Our obligation to “independently inquire” into plausible alternative interpretations, see Edward J. DeBartolo Corp., 485 U.S. at 577, 108 S.Ct. 1392 (emphasis added), is particularly pronounced in this ex parte proceeding.


. I note that § 2703(d) provides that "[i]n the case of a State governmental authority, [a § 2703(d) ] court order shall not issue if prohibited by the law of such State.” 18 U.S.C. § 2703(d). Thus, even under the government’s reading, the "State warrant procedures” adverted to in § 2703(c)(1)(A) would presumably be utilized by the law enforcement agencies of such a state. However, .because this limitation on the issuance of § 2703(d) orders applies only to "State governmental authorities],” the government’s construction nonetheless renders superfluous § 2703(c)(l)(A)’s specific citation to the warrant "procedures set forth in the Federal Rules of Criminal Procedure.” See 18 U.S.C. § 2703(c)(1)(A). Moreover, the language of subsection 2703(c)(1)(A) is identical to the description of warrant procedures under subsection 2703(a), in which a warrant is the only means by which the government may obtain the contents of an email stored for 180 days or less. See 18 U.S.C. § 2703(a).


. "In surveying legislative history [the Supreme Court] ha[s]repeatedly stated that the authoritative source for finding the Legislature’s intent lies in the Committee Reports on the bill, which ’represen[t] the considered and collective understanding of those Congressmen involved in drafting and studying proposed legislation.’ " Garcia v. United States, 469 U.S. 70, 76, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984) (third alteration in original) (quoting Zuber v. Allen, 396 U.S. 168, 186, 90 S.Ct. 314, 24 L.Ed.2d 345 (1969)).


. See also H.R.Rep. No. 106-932, at 17 (2000) ("Currently, there are no clear legal standards governing when the government can collect location information from cell phone companies.”).


.See also Bartnicki v. Vopper, 532 U.S. 514, 522-23, 121 S.Ct. 1753, 149 L.Ed.2d 787 (2001) ("In Berger, we held that New York’s broadly written statute authorizing the police to conduct wiretaps violated the Fourth Amendment. Largely in response to that decision, and to our holding in Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967), that the attachment of a listening and recording device to the outside of a telephone booth constituted a search, ‘Congress *628undertook to draft comprehensive legislation both authorizing the use of evidence obtained by electronic surveillance on specified conditions, and prohibiting its use otherwise!’]”).


. See also In re Application of U.S. for an Order Directing a Provider of Elec. Commc'n Serv. to Disclose Records to the Gov't, 620 F.3d at 317 n. 8 ("In our experience, magistrate judges have not been overly demanding in providing warrants as long as the Government is not intruding beyond constitutional boundaries.”); cf. Johnson v. United States, 333 U.S. 10, 13-14, 68 S.Ct. 367, 92 L.Ed. 436 (1948) (“When the right of privacy must reasonably yield to the right of search is, as a rule, to be decided by a judicial officer, not by a policeman or Government enforcement agent.”); Jones, 132 S.Ct. at 964 (Alito, J., concurring in the judgment) (”[W]here uncertainty exists with respect to whether a certain period of GPS surveillance is long enough to constitute a Fourth Amendment search, the police may always seek a warrant.”).


. In Zadvydas, the Court "read an implicit limitation into” an immigration detention statute, 8 U.S.C. § 1231(a)(6) (1994). 533 U.S. at 689, 121 S.Ct. 2491. ”[T]he Govemment[ ] argu[ed] that the statute ... set[ ] no ‘limit on the length of time beyond the removal period that an alien who falls within one of *629the [statutory] categories may be detained.’ ” Id. Applying the avoidance canon in light of a potential due process problem, the Court construed the statute as implicitly ”limit[ing] an alien's post-removal-period detention to a period reasonably necessary to bring about that alien’s removal from the United States.” Id. In Clark, the Court applied the same limiting construction to all the statutory categories. 543 U.S. at 377-79, 125 S.Ct. 716.
Here, as with the statute construed in Zadvydas and Clark, it is , not clear that Congress intended § 2703(c)’s statement that "[a] governmental entity may require a provider ... to disclose [non-content customer] records” without the customer’s consent "only when the governmental entity ... obtains a warrant” or "a [§ 2703(d)] order,” see 18 U.S.C. § 2703(c)(1) (emphasis added), to mean that the government has sole discretion as to when to follow warrant procedures. See Zadvydas, 533 U.S. at 697, 121 S.Ct. 2491 ("We cannot find ... any clear indication of congressional intent to grant the Attorney General the power to hold indefinitely in confinement an alien ordered removed.... The Government points to the statute’s word ‘may.’ But while ‘may’ suggests discretion, it does not necessarily suggest unlimited discretion. In that respect the word ‘may’ is ambiguous.”).


. Cf. Quon, 130 S.Ct. at 2629 ("In Katz, the Court relied on its own knowledge and experience to conclude that there is a reasonable expectation of privacy in a telephone booth. It is not so clear that courts at present are on so sure a ground." (citation omitted)).


. The Third Circuit committed the same error as today’s majority by unnecessarily pronouncing upon the ultimate constitutional question of whether cellular customers have a reasonable expectation of privacy in cell site location information. See In re Application of U.S. for an Order Directing a Provider of Elec. Commc’n Serv. to Disclose Records to the Gov’t, 620 F.3d at 317-18.


. Similarly, the proposal set forth in Judge Tashima’s Third Circuit concurrence is at odds with avoidance principles insofar as it suggests that magistrates should attempt to determine whether issuing a § 2703(d) order “would violate the Fourth Amendment absent a showing of probable cause.” See id. at 320 (Tashima, J., concurring).


. See Quon, 130 S.Ct. at 2629; see also Jones, 132 S.Ct. at 962 (Alito, J., concurring in the judgment) ("The Katz expectation-of-privacy test ... involves a degree of circularity and judges are apt to confuse their own expectations of privacy with those of the hypothetical reasonable person to which the Katz test looks. In addition, the Katz test rests on the assumption that this hypothetical reasonable person has a well-developed and stable set of privacy expectations. But technology can change those expectations. Dramatic technological change may lead to periods in which popular expectations are in flux and may ultimately produce significant changes in popular attitudes.” (citations omitted)); cf. Rehberg, 611 F.3d at 846 ("[T]he questions of whether Fourth Amendment principles governing a search of [a suspectj’s home also should apply to subpoenas sent to a third-party [internet service provider (ISP) ] for electronic data stored on the third-party's server, and whether [the suspect] had a reasonable privacy expectation in the contents of his personal emails sent voluntarily through that third-party ISP, are complex, difficult, and 'far-reaching' legal issues that we should be cautious about resolving too broadly.” (quoting Quon, 130 S.Ct. at 2629)).


. See Sibron v. New York, 392 U.S. 40, 59, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968) ("The constitutional validity of a warrantless search is pre-eminently the sort of question which can only be decided in the concrete factual context of the individual case.”); Warshak v. United States, 532 F.3d 521, 528 (6th Cir.2008) (en banc) (“In determining the ... the legitimacy of citizens’ expectations of privacy, courts typically ... reach[ ] case-by-case determinations that turn on the concrete, not the general, and offer[ ] incremental, not sweeping, pronouncements of law[,] ... in two discrete, post-enforcement settings: (1) a motion to suppress in a criminal case or (2) a damages claim ... against the officers who conducted the search. In both settings, the reviewing court looks at the claim in the context of an actual, not a hypothetical, search and in the context of a developed factual record of the reasons for and the nature of the search.” (citations omitted)); Orin S. Kerr, Ex Ante Regulation of Computer Search and Seizure, 96 Va. L.Rev. 1241, 1281 (2010) ("[E]x ante predictions of reasonableness will be more error prone than ex post assessments [because] ex ante restrictions require courts to 'slosh [their] way through the factbound morass of reasonableness’ without actual facts.” (third alteration in original) (footnotes omitted) (quoting Scott v. Harris, 550 U.S. 372, 383, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007))); cf. Massachusetts v. EPA, 549 U.S. 497, 517, 127 S.Ct. 1438, 167 L.Ed.2d 248 (2007) (explaining that Article III standing doctrine works to "assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination” and "preserves the vitality of the adversarial process by assuring ... that the legal questions presented ... will be resolved, not in the rarified atmosphere of a debating society, but in a concrete factual context conducive to a realistic appreciation of the consequences of judicial action” (second elision in original)).